382 F.2d 1019
UNITED STATES of Americav.Albert J. MARNOCH, Appellant.
No. 16351.
United States Court of Appeals Third Circuit.
Argued September 12, 1967.
Decided October 25, 1967.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Francis L. Van Dusen, Judge.
Jay Meyers, Philadelphia, Pa., for appellant.
Austin Hogan, Asst. U. S. Atty., Philadelphia, Pa. (Drew J. T. O'Keefe, U. S. Atty., Austin Hogan, Asst. U. S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, FREEDMAN and SEITZ, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
On review of the record we are of the opinion that the evidence amply supported the verdict of guilty rendered by then District Court Judge Van Dusen to whom the case was tried without a jury, and that there is no basis for the defendant's contention that some of the evidence was obtained in violation of his privilege against self-incrimination.


2
The judgment of sentence will be affirmed.